Citation Nr: 0614451	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-00 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUES

1.	Entitlement to service connection for chronic residuals 
of frostbite/cold injury of the ears, nose, hands and 
feet/toes.  

2.	Entitlement to service connection for dermatological 
disease variously diagnosed, to include scarring, tinea 
versicolor, folliculitis (claimed as fungus) and acne.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
November 1994.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision dated in July 2003 and 
stemmed from an application for reopened claims filed by the 
veteran earlier that year.

A historical review of the record shows that in an unappealed 
February 1995 rating decision, the RO denied service 
connection for residuals of frostbite/cold injury, including 
the ears, nose, hands, feet/toes.

In an unappealed July 1999 rating decision, the RO confirmed 
and continued the denial of service connection for residuals 
of frostbite/cold injury, including the ears, nose, hands, 
feet/toes based on the absence of new and material evidence 
sufficient to warrant the reopening of such claims. Also, the 
RO denied service connection for dermatological disease, 
variously diagnosed, including acne and tinea versicolor 
(claimed as fungus).

In early 2003, the veteran filed an application for reopened 
claims regarding the issues on appeal.

In March 2004, the veteran attended a Video Conference 
hearing at the RO before the undersigned Veterans Law Judge 
of the Board in Washington, D.C. The hearing transcript is on 
file. At the hearing the veteran submitted a written 
statement withdrawing from appellate consideration the issues 
of entitlement to service connection for liver and kidney 
damage as secondary to treatment of acne and tinea 
versicolor.  In January 2005 the Board found that new and 
material evidence had been submitted to reopen claims for 
service connection for residuals of frostbite and for skin 
disabilities.  The Board then remanded this case to the RO 
for further development.

The issue of entitlement to service connection for the 
residuals of frostbite is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic skin disability was not demonstrated during the 
veteran's military service and the record shows that the 
veteran's military service did not involve any foreign 
service, to include claimed service in Panama.  


CONCLUSION OF LAW

Dermatological disease variously diagnosed, to include 
scarring, tinea versicolor, folliculitis (claimed as fungus) 
and acne, was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that an effective date for the award of benefits will 
be assigned if service connection is awarded. However, in 
view of the decision below that denies service connection for 
a dermatological disability, the Court's decision in 
Dingess/Hartman v. Nicholson, supra, is moot in regard to 
this issue.  

In addition, the Board notes that the RO had dispatched a 
VCAA notice letter to the veteran in June 2003.  This letter, 
in conjunction with the statement of the case and 
supplemental statements of the case, described the VCAA and 
the law and regulations governing, and described the type of 
evidence necessary to establish, the veteran's current 
claims.  The June 2003 letter also informed him of who was 
responsible for obtaining what evidence. Also, this VCAA 
notice letter essentially told the veteran of the need to 
submit all relevant evidence and information in his 
possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. April 5, 2006).  In 
this case, the initial VCAA notice letter was sent to the 
appellant prior to the initial rating denying service 
connection for a dermatological disability currently being 
appealed. Since the VCAA notices came prior to the initial 
adjudication, the timing of the notice does comply with the 
requirement that the notice must precede the adjudication.  

The service medical records are silent for a dermatological 
disease process, however diagnosed. A periodic physical 
examination undertaken in late July 1993 shows no evidence of 
a dermatological disease process. A report of medical history 
at that time shows that the veteran specifically denied 
having any problems with skin diseases. An August 1994 
separation physical examination report was silent for any 
dermatological disease process and the veteran denied having 
skin disease.  

A VA hospital summary dated in early September 1995 showed 
evidence of old acne scars on hospital admission physical 
examination.  During VA treatment in March 1997, it was 
reported that dermatitis was noted the previous January.  

A March 1999 VA skin examination report noted evidence of 
tinea versicolor and acneform follicular lesions. The veteran 
noted as medical history that after returning from periods of 
jungle training in Panama in 1992 and 1993, he first 
developed skin problems, including ringworm. He noted making 
many excursions for training purposes in Panama. He noted 
that his service discharge physical examination noted he had 
a skin lesion problem. It was subsequently noted that the 
veteran's skin problem first presented on the neck following 
his return from jungle training in Panama at the end of 1992 
and early 1993.  (The veteran's DD Form 214 indicates that 
the veteran had no foreign assignments during his period of 
military service.)

A May 1999 Army Reserve physical examination report shows 
that chronic tropical infection was listed on summary of 
defects. The veteran essentially related the onset of his 
tinea versicolor and acne folliculitis at a time in service 
in 1993. 

VA clinical records reflect additional subsequent treatment 
for skin disease, variously diagnosed, including tinea 
versicolor and folliculitis.  

In March 2004, the veteran attended a Video Conference 
hearing at the RO before the undersigned Veterans Law Judge 
of the Board in Washington, D.C. The hearing transcript is on 
file. At the hearing the veteran essentially related the 
onset of chronically recurring dermatological disease, 
variously diagnosed, to jungle training in Panama. He noted 
seeing a dermatologist for skin disease since 1995, shortly 
following service separation.  

After a VA examination conducted in May 2005 the assessments 
included, essentially and in pertinent part, tinea versicolor 
and folliculitis.  There were no findings of any acne or 
acneform lesions and no scars, although some hyperpigmented 
areas due to tinea versicolar were noted.  The examiner 
commented that the veteran's tinea and folliculitis occurred 
during military service in Panama.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110.  Service connection may be granted for 
disability diagnosed after service if the evidence indicates 
that it had its onset during service. 38 C.F.R. § 3.303(d).  
Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

As noted above, there is no clinical evidence demonstrating 
any skin disability during the veteran's service.  The first 
clinical evidence of such dates from 1997, nearly three after 
service discharge.  The physician who conducted the veteran's 
most recent VA examination in May 2005 diagnosed folliculitis 
and tinea versicolor and attributed these skin disorders to 
military service in Panama.  However, the veteran's available 
service personnel records do not demonstrate service in 
Panama and his DD Form 214 indicates that the veteran had no 
foreign duty while on active service.  Thus, the association 
made by a VA physician between the veteran's skin disease and 
his military service is based purely on the veteran's 
reported history, which is completely unsubstantiated by the 
veteran's military records.  The Board is not bound to accept 
medical opinions that are based on history supplied by the 
veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background. 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993). Consequently, the opinion expressed by the medical 
examiner is not a basis for a grant of service connection for 
the veteran's current skin disabilities.  

Since, as discussed above, the veteran's current skin 
disabilities were not shown during service and since the 
record does not otherwise establish a connection between 
service and the veteran's skin disabilities, service 
connection for skin disability must be denied.  


ORDER

Entitlement to service connection for dermatological disease 
variously diagnosed, to include scarring, tinea versicolor, 
folliculitis (claimed as fungus) and acne, is denied.


REMAND

The record shows that the veteran has received ongoing 
treatment at a VA facility for neurological dysfunction in 
the extremities.  The most recent clinical records of such 
treatment date from May 13, 2005 and the veteran has 
indicated that he has received further treatment and 
evaluation of his neurological complaints subsequent to this 
date.  As VA has notice of the existence of additional 
pertinent VA records, such must be retrieved and associated 
with the other evidence already on file. 38 U.S.C.A. § 
5103A(b), (c) (West 2004); see Bell v. Derwinski, 2 Vet. App. 
611(1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.	The AMC or RO should obtain copies of 
all clinical records documenting the 
veteran's reported treatment at the VA 
Medical Center in Salt Lake City, 
Utah, subsequent to May 13, 2005. All 
records obtained should be associated 
with the claims folder.  

2.	If records received from the Salt Lake 
City VA Medical Center show evidence 
of peripheral neuropathy or other 
neurological dysfunction involving the 
veteran's extremities, the record 
should be submitted to the VA 
physician who conducted the May 2005 
VA examination.  After a review of the 
recent record, the physician should 
either confirm his previous assessment 
regarding the veteran's claimed 
residuals of frostbite or alter such 
in light of the previously unavailable 
clinical records.  If the physician 
who conducted the May 2005 VA 
examination is not available, the 
above review should be conducted by 
another VA physician.  

3.	Then, the RO should readjudicate the 
issue of service connection for 
residuals of frostbite currently on 
appeal, and if this benefit remains 
denied, issue a supplemental statement 
of the case. The case should then be 
returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


